Citation Nr: 1041383	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-30 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, including as secondary to service-connected disability.

2.  Entitlement to service connection for a heart disorder, 
including coronary artery disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 
1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Veteran was wounded in Vietnam and he has been awarded the 
Purple Heart and the Combat Infantry Badge.

The Veteran's claims were remanded by the Board in December 2009.


FINDINGS OF FACT

1.  A left shoulder disorder was not incurred in or aggravated by 
active service or by a service-connected disability.

2.  The Veteran served in Vietnam, he is presumed to have been 
exposed to herbicides, and he currently has coronary artery 
disease.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a left 
shoulder disorder, to include as secondary to a service-connected 
disability, are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria to establish service connection for a heart 
disorder, to include coronary artery disease, have been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated in May 2004, March 2006, and 
March 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  The Board notes that a 
medical examination or opinion has not been obtained with regard 
to the Veteran's claims.  Under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
(A) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) establishes that the Veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifesting during an applicable presumptive period provided the 
claimant has the required service or triggering event to qualify 
for that presumption; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  

With respect to the left shoulder, the evidence of record does 
not establish that the Veteran experienced an event, injury or 
disease in service related to the left shoulder, and does not 
establish that the Veteran has a disease, or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 
manifested during an applicable presumptive period.  Furthermore, 
there is no indication that a left shoulder disorder may be 
associated with any event, injury, or disease in service, or that 
these disabilities may be associated with a service-connected 
disability.  Consequently, the Board has determined that it is 
not necessary to obtain a medical examination or obtain a medical 
opinion to decide the Veteran's left shoulder claim.  38 C.F.R. 
§ 3.159(c)(4)(i).

The Veteran's service treatment records, private medical records 
and VA medical records have been obtained.  The Veteran provided 
testimony at a hearing before the Board.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal and have not argued that any errors or 
deficiencies in the accomplishment of the duty to notify or the 
duty to assist have prejudiced the Veteran in the adjudication of 
his appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

Left Shoulder

The Veteran first raised a claim for service connection for a 
left shoulder disorder in February 2004.  At that time he 
asserted that his left shoulder disorder was caused by his right 
shoulder disorder.  At his September 2009 hearing, the Veteran 
asserted that his service-connected right shoulder disability 
caused him to use his right arm less and that the increased use 
of the left shoulder caused his left shoulder disorder.  

In this case the Board finds that the Veteran did not develop a 
left shoulder disorder as a result of service and that the 
Veteran does not have a left shoulder disorder that is caused or 
aggravated by a service-connected disability.  

A review of the service treatment records shows that there were 
no left shoulder findings or complaints during service.  The 
record does not show any left shoulder complaints until February 
2003.  Private medical records dated in February 2003 show that 
the Veteran reported sudden onset left neck and shoulder pain.  
The Veteran reported that the pain started six days previously 
and that there was no trauma.  Subsequent medical records, which 
include VA treatment records and which include VA medical 
examinations of the service-connected right shoulder, have not 
indicated the Veteran to have any left shoulder disorder.

In this case the record does not show that the Veteran developed 
a left shoulder disorder during service or for many years after 
discharge from service.  In fact, the evidence of record does not 
show that the Veteran has a current chronic left shoulder 
disorder.  The Veteran does not assert, and the record does not 
indicate, that the Veteran developed a left shoulder disorder 
during service, within a year of discharge from service, or 
otherwise as a direct result of service.  Consequently, the 
Veteran is not entitled to service connection for a left shoulder 
disability on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309.

With regards to the Veteran's assertions that he now has a left 
shoulder disorder secondary to his service-connected right 
shoulder disorder, the medical evidence fails to show that the 
Veteran has any current chronic left shoulder disorder related to 
the right shoulder disability.  The February 2003 private 
treatment records did not relate the Veteran's left shoulder 
complaints to the right shoulder.  The Veteran's VA treatment 
records dated from November 2004 to January 2008 reveal no left 
shoulder complaints.  In this case there is no medical evidence 
indicating that the Veteran has a current left shoulder disorder 
that is caused or aggravated by the Veteran's service-connected 
right shoulder disorder.  

Although the Veteran may sincerely believe that he has a left 
shoulder disorder that is caused by his service-connected right 
shoulder disorder, the Veteran, as a lay person, is generally not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal belief, 
no matter how sincere, is not probative of a nexus to service).  
Therefore, the Veteran's statements regarding etiology do not 
constitute competent medical evidence on which the Board can make 
a service connection determination.  Accordingly, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim and that service connection for a left shoulder disorder, 
including as secondary to service-connected disability, is not 
warranted.

Heart Condition

A review of the record reveals that the Veteran has had cardiac 
complaints since December 1995.  Subsequent medical records 
reveal that the Veteran has coronary artery disease.  

The Veteran served in Vietnam from July 1966 to April 1967.  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  In this case the Veteran is 
presumed to have been exposed to herbicides during his Vietnam 
service.

The regulation 38 C.F.R. § 3.309(e) provides that presumptive 
service connection may be granted for certain diseases for those 
Veterans who are presumed to have been exposed to herbicides 
based on their service in Vietnam.  This regulation was recently 
changed to include ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 
53202-216 (Aug. 31, 2010).  Consequently, the Veteran is entitled 
to presumptive service connection for a heart disorder, to 
include coronary artery disease, based on his Vietnam service.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).




ORDER

Entitlement to service connection for a left shoulder disorder, 
including as secondary to service-connected disability, is 
denied.

Entitlement to service connection for a heart disorder, to 
include coronary artery disease, is granted.




____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


